UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


VICTOR KARL DANIEL STIEGMAN,

                                          Plaintiff,

              v.                                                      1:19-CV-18
                                                                      (GTS/CFH)
NEW YORK STATE OFFICE OF INFORMATION
TECHNOLOGY SERVICES,

                                          Defendant.


APPEARANCES:

Victor Karl Daniel Stiegman
P.O. Box 133
Clifton Park, New York 12065
Plaintiff pro se

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE


                       REPORT-RECOMMENDATION & ORDER

                                  I. In Forma Pauperis

    On January 4, 2019, plaintiff pro se Victor Karl Daniel Stiegman filed a complaint,

purportedly pursuant to the Americans with Disabilities Act (“ADA”) of 1990, § 2, 42

U.S.C.A. § 12101 et seq.”; Section 504 of the Rehabilitation Act, 29 U.S.C. § 794; the

Age Discrimination in Employment Act (“ADEA”) of 1975, 29 U.S.C. §§ 6101-6107; the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-209; Constitutional Am endments

I, V, and XIV; and the Civil Rights Act of 1971, 42 U.S.C. § 1985(3). Dkt. No.

(“Compl.”). Dkt. No. 1 (“Compl.”). Plaintiff has not paid the filing fee and instead seeks
     permission to proceed with this matter in forma pauperis (“IFP”). Dkt. No. 2. Plaintiff

     also files a motion for appointment of counsel. Dkt. No. 3. After review of plaintiff’s IFP

     application, dkt. no. 2, it is determined that plaintiff financially qualifies to proceed IFP. 1

     Review of plaintiff’s complaint and motion for counsel follows.


                                                 II. Initial Review2

                                                A. Legal Standard

            Section 1915(e) of Title 28 of the United States Code directs that, when a plaintiff

     seeks to proceed IFP, "the court shall dismiss the case at any time if the court

     determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails to state a

     claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

     who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court's

     responsibility to determine that a plaintiff may properly maintain his complaint before

     permitting him to proceed with his action.

            Pleading guidelines are set forth in the Federal Rules of Civil Procedure.

     Specifically, Rule 8 provides that a pleading which sets forth a claim for relief shall

     contain, inter alia, "a short and plain statement of the claim showing that the pleader is

     entitled to relief." See FED. R. CIV. P. 8(a)(2). "The purpose . . . is to give fair notice of

     the claim being asserted so as to permit the adverse party the opportunity to file a

     responsive answer, prepare an adequate defense and determine whether the doctrine

        1
            Plaintiff is advised that, despite his IFP status, which excuses him from paying this Court’s filing
fee, he is still required to pay in full any costs or fees that he may incur in this action, including, but not
limited to, any copying fees or witness fees.
        2
            Any unpublished decisions cited to within this Report-Recommendation and Order are attached.

                                                            2
of res judicata is applicable." Flores v. Graphtex, 189 F.R.D. 54, 54 (N.D.N.Y. 1999)

(internal quotation marks and citations omitted). Rule 8 also requires the pleading to

include:

               (1) a short and plain statement of the grounds for the court's
               jurisdiction . . .;
               (2) a short and plain statement of the claim showing that the
               pleader is entitled to relief; and
               (3) a demand for the relief sought . . . .

FED. R. CIV. P. 8(a). Although "[n]o technical form is required," the Federal Rules make

clear that each allegation contained in the pleading "must be simple, concise, and

direct." Id. at 8(d).

    Further, Rule 10 of the Federal Rules provides in pertinent part

that:

        [a] party must state its claims or defenses in numbered paragraphs,
        each limited as far as practicable to a single set of circumstances. A
        later pleading may refer by number to a paragraph in an earlier pleading.
        If doing so would promote clarity, each claim founded on a separate
        transaction or occurrence – and each defense other than a denial –
        must be stated in a separate count or def ense.

FED. R. CIV. P. 10(b). This serves the purpose of "provid[ing] an easy mode of

identification for referring to a particular paragraph in a prior pleading[.]" Flores, 189

F.R.D. at 54 (internal quotation marks and citations omitted). A complaint that fails to

comply with the pleading requirements "presents far too a heavy burden in terms of

defendants' duty to shape a comprehensive defense and provides no meaningful basis

for the Court to assess the sufficiency of their claims." Gonzales v. Wing, 167 F.R.D.

352, 355 (N.D.N.Y. 1996). As the Second Circuit has held, "[w]hen a complaint does

not comply with the requirement that it be short and plain, the court has the pow er, on

                                              3
its own initiative . . . to dismiss the complaint." Salahuddin v. Cuomo, 861 F.2d 40, 42

(2d Cir. 1988) (citations omitted). However, "[d]ismissal . . . is usually reserved for

those cases in which the complaint is so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised." Id. (citations omitted). In

such cases of dismissal, particularly when reviewing a pro se complaint, the court

generally affords the plaintiff leave to amend the complaint. Simmons v. Abruzzo, 49

F.3d 83, 86-87 (2d Cir. 1995). A court should not dism iss a complaint if the plaintiff has

stated "enough facts to state a claim to relief that is plausible on its face." Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citation omitted).




                              B. Initial Review of Complaint

    In a sixty-six page complaint, plaintiff essentially contends that defendant New York

State Office of Information Technology Services (“NYSOITS”), with which he was

employed from February 9, 2017, until November 1, 2017, provided or allowed for

unequal terms and conditions of employment, failed to accommodate his disability, and

subjected him to “termination, harassment, failure to promote, termination of

employment, and failure to hire.” Compl. at 5. Plaintiff contends that the discriminatory




                                               4
     acts “started against him in March 2017 and continue into the present day .”3 Id.



            Plaintiff essentially argues that he was passed over for promotions for which he

     was qualified, was not provided the proper level of supervision or training, and was not

     timely given evaluations necessary for him to succeed during his probationary period.

     See generally Compl. Plaintiff further provides that, on multiple occasions, defendant

     failed to provide reasonable accommodation for his disability, including adequate

     parking, a compressed working schedule to accommodate medical appointments, as

     well as a “work from home” schedule. Id. at 10-13. For at least some of these requests

     that were denied, plaintiff states that he “was under the impression that these

     stipulations were not applied similarly to younger colleagues or disabled colleagues.”

     Id. at 22. Further, when plaintiff was working an alternative schedule, Ms. Webster, a

     supervisor, would cancel her meetings with plaintiff, despite having access to the phone

     and internet, although “these options were routinely provided to other colleagues for

     flexibility, including younger colleagues, and non-disabled colleagues.” Id.

            Plaintiff’s complaint contends that Ms. Webster subjected him to work-related

     threats in retaliation for his request for modified working schedules, which he requested,

     in part, due to his disability. Compl. at 13. Plaintiff contends further that Ms. Webster

     also discriminated against him by stating that he was not qualified to apply for a

        3
            Plaintiff also states that, “[o]n behalf of a Class of others, Mr. Stiegman, proposed class
representative, alleges discrimination and retaliatory acts start upon inception of the agency in 2012 and
continue into the present day.” Compl. at 6. It appears that plaintiff is alleging that the alleged
discriminatory acts began against him in March 2017, but for purposes of his purported class action, he
intends to allege that discrimination began against the proposed class at the time the New York State
Office of Information Technology Services began – in 2012. Id.

                                                          5
leadership training program, but that when he contacted the head of the program, he

was told that he was qualified and was encouraged to apply. Id. at 14.

    Plaintiff contends that he applied for a promotion, and was on a prequalified list for

such a promotion, but was not offered an interview for the position. Compl. at 19.

Plaintiff contends that the position was offered to a younger colleague who was not on

the prequalified list. Id. at 19. Plaintiff also provides that at or around the time of a

probation evaluation on April 7, 2017, “another older colleague of Mr. Steigman, also on

probation, confided to him in the lack of work and responsibilities that were provided to

him.” Id. at 14.

    Plaintiff provides that his disabilities or “perceived disabilities,” “includ[e], but [are]

not limited to history of cancer, thyroid gland disorder, chronic pain, and central

sensitization.” Compl. at 6. Plaintiff states that he was born in 1977, making him

approximately 42 years old at the time of this review, and approximately 40 years old at

the time of the alleged misconduct. Id. Plaintiff demands injunctive relief and

compensatory and punitive damages. Id. at 64-65.



                                  1. Sovereign Immunity

    Several of plaintiff’s claims appear barred by the State of New York’s sovereign

immunity. “As a general rule, state governments and their agencies may not be sued in

federal court unless they have waived their Eleventh Amendment immunity or there has

been a valid abrogation of that immunity by Congress.” Jackson v. Battaglia, 63 F.

Supp. 2d 214, 219-20 (N.D.N.Y. 2014) (citation omitted). “‘[T]he immunity recognized


                                               6
by the Eleventh Amendment extends beyond the states themselves to state agents and

state instrumentalities that are, effectively, arms of a state.’” Gollomp v. Spitzer, 568

F.3d 355, 366 (2d Cir. 2009) (quoting Woods v. Rondout Valley Cent. Sch. Dist. Bd. of

Educ., 466 F.3d 232, 236 (2d Cir. 2006)).

    There does not appear to be a case directly contending that NYSOITS is an

“agency” for purposes of sovereign immunity. However, “‘where an agency is so

structured that, as a practical matter, if the agency is to survive, a judgment must

expend itself against state treasuries, common sense and the rationale of the eleventh

amendment require that sovereign immunity attach to the agency.”’ John's Insulation,

Inc. v. Facilities Dev. Corp., No. 96-CV-672 (LEK/DRH), 1996 W L 679723, at *4

(N.D.N.Y. Oct. 17, 1996). “‘There is no such requirement where the agency is

structured . . . to be self-sustaining.’" (quoting Hess v. Port Authority Trans-Hudson

Corp., 513 U.S. 30 (1994) (internal citation omitted)). Application of this test

demonstrates that NYSOITS is a state agency or “arm of the state” and, thus, is

protected by sovereign immunity. Within the law that created it, NYSOITS is referred to

as part of the “executive department,” and is “to have and exercise the functions,

powers and duties provided by the provisions of this article and any other provision of

law.” NY State Tech. § 102 (McKinney 2019). Further, the law provides that NYSOITS

is to “act as the official state planning and coordinating office for the advancement of

technology to improve government efficiency and effectiveness, and perform all

necessary and appropriate services required to fulfill these duties,” “review and

coordinate the purchase of technology by state agencies,” “establish, oversee, manage,


                                             7
coordinate, and facilitate the planning, design, and implementation of the state’s

common technology networks,” “undertake technology projects with a statewide or

multi-agency impact and, where appropriate, designate agencies to act as a lead

agency for the project,” “establish state-wide technology policies,” “adopt, amend, or

rescind rules and regulations necessary or convenient to the performance of functions,

powers and duties of the office pursuant to the state administrative procedure act.” Id.

§ 103.

    As NYSOITS has been designated as part of the executive branch, with its director

subject to the Civil Service Law and the state finance law, with a legislatively-defined

intent to consolidate the technology services provided to all state agencies, it is clear

that the state exercises significant control over its activities and funding, rendering it an

arm of the state. See NY State Tech. §§ 102, 103, 103-a ; Cf. Mancuso v. N.Y. State

Thruway Auth., 86 F.3d 289, 296 (2d Cir. 1996) (declining to conclude that Thruway

Authority was a state agency for purposes of sovereign immunity because it is a public

entity that is generally self-funded and not under significant state control, noting that the

entity “may be identified closely with the state” but that the state “has given the Thruway

Authority an existence quite independent from the state and exercises the most minimal

control over the Thruway Authority.”).



                           a. Americans with Disabilities Act

    The complaint demonstrates that plaintiff seeks to proceed against his former

employer, NYSOITS, under the ADA for failure to reasonably accommodate his


                                              8
disabilities and for related retaliation. See generally Compl. Title I of the ADA applies

to employment, and thus, would appear to be the applicable portion of the statute that

applies to plaintiff’s employment discrimination claims. However, as an agency of the

State of New York, ADA claims against NYSOITS are barred by sovereign immunity.

    As the Southern District of New York set forth in Martin v. Baruch Coll., No. 10 CIV.

3915 (DAB), 2011 WL 723565, at *2 (S.D.N.Y. Feb. 18, 2011), where the plaintiff

sought to sue defendants the State of New York and the City University of New York,

       Congress did not abrogate state sovereign immunity with respect to Title
       I of the Americans with Disabilities Act . . . . See Garrett, 531 U.S. at 374
       (Americans with Disabilities Act); Quern v. Jordan, 440 U.S. 332, 341-45
       (1979) (Section 1983). Nor has the State of New York waived its
       immunity to such claims. See, e.g., Nicolae v. VESID, 04 Civ. 3512,
       2005 WL 1311730, at *1 (E.D.N.Y. May 26, 2005) (Americans with
       Disabilities Act); Jones v. Nat'l Comm. & Surveillance Networks, 409 F.
       Supp.2d 456, 467 (S.D.N.Y.2006), aff'd 266 Fed. App'x 31 (2d Cir.
       2008) (Section 1983). Nor has the State of New York waived its
       immunity to state law claims brought in federal court. See, e.g., Lamere
       v. New York State Office for the Aging, 03 Civ. 356, 2005 WL 1174068,
       at *14 (N.D.N.Y. Apr. 27, 2005). Plaintiff's claims under New York state
       law, Title I of the Americans with Disabilities Act, and Section 1983 must
       therefore be dismissed with respect to the State of New York and
       CUNY.

    Similarly, the Second Circuit confirmed that a district court properly concluded that

sovereign immunity barred ADA discrimination and retaliation claims against the State

of New York and the plaintiff’s former employer, New York State Office of Temporary

and Disability Assistance, because Congress had not abrogated the state's sovereign

immunity from suit under Title I of the ADA.” Báez v. State of New York, et al., 629 F.

App'x 116 (2d Cir. 2015) (summary order) (quoting Americans with Disabilities Act of

1990, § 2, 42 U.S.C.A. § 12101 et seq.). The state’s sovereign immunity bar also


                                             9
    applies to claims brought under Title V of the ADA, which prohibits against retaliation

    for complaints about employment discrimination. Emmons v. City Univ. of New York,

    715 F. Supp. 2d 394, 410 (E.D.N.Y. 2010); see also Frantti v. New York, 1:16-CV-810

    (DNH), 2017 WL 922062, at *5 (N.D.N.Y. Mar. 8, 2017) (finding sovereign immunity

    bars Title I and Title V ADA claims against the state and its agencies); see also Hamzik

    v. Office for People with Developmental Disabilities, 859 F. Supp.2d 265, 275

    (N.D.N.Y.2012) (noting that the Eleventh Amendment precludes a plaintiff from seeking

    any relief against state agencies, including injunctive relief).

            In some cases, a plaintiff may be able proceed on ADA claims against individual

    officials employed by the state where they are sued in their official capacities for

    injunctive relief – not for money damages – and where the plaintiff alleges a prospective

    harm and contends that a fundamental right was implicated. See, e.g., D.K. by L.K v.

    Teams, 260 F. Supp. 3d 334, 352 (S.D.N.Y. 2017); Ali v. Hogan, 12-CV-104

    (DNH/RFT), 2013 WL 5503321, at *9 (N.D.N.Y. Sept. 12, 2013) (“Nonetheless, under

    the doctrine of Ex Parte Young, 209 U.S. 123 (1908), a suit may proceed against a

    state official in his or her official capacity—notwithstanding the Eleventh

    Amendment—when a plaintiff ‘(a) alleges an ongoing violation of federal law and (b)

    seeks relief properly characterized as prospective.’”) (quoting In re Deposit Ins. Agency,

    482 F.3d at 618)) 4; see also In re Deposit Ins. Agency, 482 F.3d 612, 618 (2d Cir. 2007)

    (“A plaintiff may avoid the Eleventh Amendment bar to suit and proceed against


        4
           “[T]he Eleventh Amendment bars retrospective declaratory relief against state officials.” New
York State Court Clerks Ass’n, 25 F. Supp. 3d 459, 468 (S.D.N.Y. 2014) (citing Green v. Mansour, 474
U.S. 64, 74 (1985)) (emphasis added).

                                                        10
     individual state offers, as opposed to the state, in their official capacities, provided that

     his complaint (a) ‘alleges an ongoing violation of federal law’ and (b) ‘seeks relief

     properly characterized as prospective.’” (quoting Verizon Md., Inc. v. Pub. Serv.

     Comm'n of Md., 535 U.S. 635, 645 (2002))).

            However, plaintiff has not named as defendants any individual officers sued in their

     official capacities for prospective injunctive relief; he names only the agency with which

     he was employed, NYSOITS. See Compl. Further, based on plaintiff’s current

     complaint, it is not clear that there is ongoing harm to plaintiff. Although plaintiff

     suggests that he is having difficulty securing employment because potential employers

     have been told or have learned of allegations made by NYSOITS regarding his

     performance, it is not entirely clear if he is contending that NYSOITS is committing an

     ongoing violation of federal law because plaintiff seeks back pay and “restoring the

     plaintiff . . . to [his] rightful position[] at the defendant, or in lieu of reinstatements, an

     order for front pay benefits . . . . .”5 Compl. at 64-65; see also State Emps. Bargaining

     Agent Coal. v. Rowland, 494 F.3d 71, 98 (2d Cir. 2007) (holding that the plaintiff's ADA

     injunctive claims permitted where the plaintiff's claims did “not seek compensation for

     past wrongs” or “require the state to pay lost wages, backpay, or retrospective

     benefits”). However, in light of special solicitude, it is recommended that plaintiff be



        5
            Although plaintiff arguably may suggest that, because he seeks to proceed as a class action,
there could be prospective harm to individuals who are still employed by NYSOITS, as plaintiff himself
does not appear to be making an allegation that there is still ongoing harm to him, it would not appear that
his intent to proceed as a class action suffices to meet this requirement. Regardless, as discussed within,
out of special solicitude, it is recommended that leave to amend be given should plaintiff wish to proceed
against individual defendants in their official capacities for prospective harm, seeking solely injunctive
relief.

                                                         11
    permitted an opportunity to amend his complaint, should he be able to and wish to, in

    order to have the opportunity to set forth a claim against an individual officer in his/her

    official capacity for ongoing, prospective injunctive relief only.

            Accordingly, as plaintiff’s ADA claim against NYSOITS is barred by sovereign

    immunity,6 see, e.g., Marsh-Godreau v. SUNY Coll. at Potsdam, No. 8:15-CV-0437

    (LEK/CFH), 2016 WL 1049004, at *4 (N.D.N.Y. Mar. 11, 2016) (citing Santiago v. N.Y.

    State Dep’t of Corr. Servs., 945 F.2d 25, 32 (2d Cir. 1991) (“Ex parte Young requires

    that ‘a plaintiff seeking prospective relief from the state must name as defendant a state

    official rather than the state or a state agency directly.’”)), it is recommended that this

    claim be dismissed with prejudice. However, it is recommended that plaintiff be

    permitted leave to amend his complaint should plaintiff wish to name any individual

    officers in their official capacities for prospective injunctive relief relating to an ongoing

    violation of federal law.

                                   b. Section 504, Rehabilitation Act

            Section 504 of the Rehabilitation Act of 1973 prohibits a “program or activity” that

    receives federal funds from discriminating against an individual on the basis of his

    disability, 29 U.S.C. § 794(a), and applies to “all of the operations” of any “department,

    agency, . . . or other instrumentality of a State.” Id. § 794(b)(1)(A). Courts in this Circuit

    have held that Rehabilitation Act claims against the state are not barred by sovereign

    immunity. Marino v. City Univ. of N.Y., 18 F. Supp. 3d 320, 332 (E.D.N.Y. 2014)

        6
          It is also noted Insofar as plaintiff’s potential ADA claim against NYSOITS also sought money
damages; however, “[p]rivate individuals cannot claim monetary damages against a state for violations of
the ADA under Title I of the ADA.” Chiesa v. New York State Dept. of Labor, 638 F. Supp.2d 316, 321
(N.D.N.Y. 2009) (citing Bd. of Trustees of the Univ. of Ala. v. Garett, 531 U.S. 356, 374 (2001)).

                                                        12
     (permitting Rehabilitation Act claim for “injunctive relief and money damages” to

     proceed directly against state entity); Degrafinreid v. Ricks, 417 F. Supp. 2d 403, 414

     (S.D.N.Y. 2006) (quoting Garcia v. S.U.N.Y. Health Sciences Ctr. of Brooklyn, 280 F.3d

     98, 113 n.4 (2d Cir. 2001) (stating that the Garcia court “acknowledged New York's

     acceptance of federal funds at a later date 'might properly reveal a knowing

     relinquishment of sovereign immunity.’”).

            Plaintiff’s complaint appears to request, in part, punitive damages. Compl. at 65.

     However, it is well settled that punitive damages are not recoverable under the

     Rehabilitation Act. Accordingly, insofar as plaintiff requests punitive damages under his

     § 504 claim, it is recommended that this request be dismissed with prejudice insofar as

     it relates to his claim under §504. See Barnes v. Gorman, 536 U.S. 181, 189-90

     (2002). Accordingly, it is recommended that plaintiff be permitted to proceed on his

     Section 504 claim, absent his request for punitive damages.7



                                                      c. ADEA

            Plaintiff’s ADEA claims are also barred by sovereign immunity as the state’s

     “[s]overeign immunity under the Eleventh Amendment has not been abrogated for

     purposes of the . . . . ADEA . . . Nor has New York state waived it.” Nicolae v. Office of

     Vocational & Educational Services for Individuals with Disabilities, 257 F. App’x 455,

     456-57 (2d Cir. 2007) (summary order). As NYSOITS is a state agency such that any

        7
             It is also noted that section 504 only allows for recovery of compensatory damages where the
plaintiff alleges intentional discrimination. See Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d
Cir. 2009). It is at least arguable that the complaint infers that the alleged discrimination was intentional.


                                                          13
award against it would be, “in essence one for the recovery of money from the state, [so

that] the state is the real, substantial party in interest and is entitled to invoke its

sovereign immunity from suit[,]” Regents of the Univ. of Calif., 519 U.S. 425, 429

(1997) (internal citation and quotation marks omitted), plaintiff’s ADEA claim against

NYSOITS is be barred by Eleventh Amendment sovereign immunity. Accordingly, it is

recommended that plaintiff’s ADEA claim be dismissed with prejudice.



                                            d. FLSA

    In the “jurisdiction” section of his complaint, plaintiff contends that defendant

NYSOITS violated the FLSA. Compl. at 1. However, it is not clear to the undersigned

how plaintiff contends defendant violated the FLSA as the Court cannot discern f rom

plaintiff’s complaint any allegation that he was improperly denied overtime or minimum

wage that he was entitled to under the FLSA nor provide any other facts to support his

inclusion of the FLSA as a cause of action in the complaint. See generally Compl.

    Regardless, as this Court has recently held, “Congress did not, in enacting the

FLSA, abrogate state sovereign immunity. The State of New York has not consented to

be subject to the FLSA or otherwise waived its immunity from suits under that statute in

the federal courts.” Bell v. New York State Dept. of Corr. and Cmty. Supervision, 1:17-

CV-937 (DNH), 2019 WL 1305809, at *5 (N.D.N.Y. Mar. 22, 2019) (dismissing FLSA

claim against state agency and its employees “insofar as plaintiff seeks money

damages against them in their official capacities”) (citing N.Y.S. Court Clerks Ass'n v.

Unified Court Sys. of the State of N.Y., 25 F. Supp. 3d 459, 465 (S.D.N.Y. 2014)).


                                               14
Accordingly, it is recommended that, insofar as plaintiff seeks money damages against

defendant pursuant to the FLSA, such claim be dismissed with prejudice and without

leave to amend.

    It is also recommended that, insofar as plaintiff seeks injunctive relief under the

FLSA, that this claim be dismissed with prejudice. “[O]nly the United States Secretary

of Labor is authorized to seek injunctive relief for alleged violations of the FLSA

minimum wage and overtime compensation provisions. Employees themselves have

no right to seek injunctive relief under these provisions.” N.Y.S. Court Clerks Ass’n, 25

F. Supp. 3d at 468. It is specifically recommended that leave to amend not be provided

on the FLSA claim because any attempt to amend to set forth an FLSA claim against

individual officers could be only for injunctive relief and would necessarily fail as “it is

recognized that ‘the FLSA contains a broad remedial scheme such that the application

of the Ex Parte Young doctrine is inappropriate.’” Id. at 468 (quoting Mulverhill v. New

York, No. 87-CV-853, 1997 WL 3494817 (N.D.N.Y. July 10, 1997)). Accordingly, it is

recommended that plaintiff’s FLSA claims be dismissed with prejudice and without

opportunity to amend.



                                 e. Constitutional Claims

    In the “jurisdiction” section of the complaint, plaintiff contends that defendants

violated the First, Fifth, Ninth, and Fourteenth Amendments. Compl. at 2. Plaintiff’s

complaint does not provide details or elucidate for the Court as to how he believes




                                              15
defendant violated these constitutional provisions8; instead, it “incorporates by

reference” the entirety of the factual allegations in the complaint. Compl. at 63.

Although plaintiff’s complaint does not cite as such, it would appear that plaintiff seeks

to proceed on his constitutional claims pursuant to § 1983.

      Read liberally, it is arguable that plaintiff is attempting to contend that defendants

violated the First Amendment insofar as he was retaliated against when he requested

reasonable accommodation for his disability or for filing EEOC claims. However, it is

not clear from the complaint; and, although the Court, applying special solicitude, is

required to read pro se complaints liberally and apply all reasonable inferences that it

may suggest, there is not enough in the complaint for the undersigned to assess any

potential First Amendment claim. To set forth a claim for First Amendment retaliation,

plaintiff must demonstrate “(1) that the speech or conduct at issue was protected,

(2) that the defendant took adverse action against the plaintiff, and (3) that there was a

causal connection between the protected speech and the adverse action.” Espinal v.

Goord, 558 F.3d 119, 128 (2d Cir. 2009). Althoug h plaintiff’s complaint, read liberally,

arguably suffices to set forth the first two elements, the complaint does not allege, in a

nonconclusory way, a causal connection between his protected speech or conduct and

the adverse action. See generally Compl. Accordingly, it is recommended that, insofar

as plaintiff intends to raise a First Amendment claim, such claim be dismissed without

prejudice and with leave to amend.

      Next, in referencing the Fifth Amendment, it is arguable that plaintiff is attempting to


  8
      The complaint does the same for each cause of action alleged. See Compl. at 59-65.

                                                  16
raise a due process claim, contending that he was denied equal protection of the laws.

As plaintiff does not seek to proceed against the federal government, the Fifth

Amendment would not appear to apply to an equal protection claim against his state

employer. See Schweiker v. Wilson, 450 U.S. 221, 226 n.6 (1981) (noting that the Fifth

Amendment imposes the same standard on the federal government as does the

Fourteenth Amendment on state governments). Accordingly, it is recommended that

plaintiff’s Fifth Amendment claim be dismissed with prejudice.

    In referencing the Fourteenth Amendment, is arguable that plaintiff is contending

that he was treated differently from other, similarly-situated employees because of his

age or disability. “The Equal Protection Clause of the Fourteenth Amendment is

essentially a direction that all persons similarly situated should be treated alike.” Brown

v. City of Syracuse, 673 F.3d 141, 151 (2d Cir. 2012) (internal quotation marks omitted).

In the context of a § 1983 suit where the “color of state law is established, [an] equal

protection claim parallels [a] Title VII [employment discrimination] claim.” Feingold v.

New York, 366 F.3d 138, 159 (2d Cir. 2004). “To establish a prima facie Title VII case,

a plaintiff must demonstrate (1) that he belonged to a protected class; (2) that he was

qualified for the position he held; (3) that he suffered an adverse employment action;

and (4) that the adverse employment action occurred under circumstances giving rise to

an inference of discriminatory intent.” Sassaman v. Gamache, 566 F.3d 307, 312 (2d

Cir. 2009) (internal quotation marks omitted). “A showing of disparate treatment—that

is, a showing that an employer treated plaintiff less favorably than a similarly situated

employee outside his protected group—is a recognized method of raising an inference


                                            17
of discrimination for the purposes of making out a prima facie case.” Ruiz v. Cnty. of

Rockland, 609 F.3d 486, 493 (2d Cir.2010) (internal quotation marks omitted).

    Arguably, plaintiff’s complaint contends, at parts, that he was treated differently

from similarly situated employees due to his age insofar as he was given less work or

advancement opportunities than younger employees, but his complaint does not

sufficiently explain how defendants violated the Fourteenth Amendment and to attempt

to speculate as to plaintiff’s intention in raising this claim, without explanation, in the

“jurisdiction” section of his complaint would be too heavy of a burden for the Court.

Gonzales, 167 F.R.D. at 355. Accordingly, it is recommended that plaintiff’s Fourteenth

Amendment claim be dismissed without prejudice and with opportunity to amend to

specify how defendant violated the Fourteenth Amendment.

    Plaintiff also contends that defendant violated the Ninth Amendment to the United

States Constitution. Compl. at 63. The Ninth Amendment provides “[t]he enumeration

in the Constitution, of certain rights, shall not be construed to deny or disparage others

retained by the people.” U.S. Const. amend. IX. As the Court has insufficient facts or

argument before it to explain to any degree how defendant violated the Ninth

Amendment, it fails to meet the pleading standard under the Rules 8 and 10, and to

attempt to speculate as to plaintiff’s intention in raising this claim in the “jurisdiction”

section of his complaint would be too heavy of a burden for the Court. Gonzales, 167

F.R.D. at 355. Thus, it is recommended that any claim that defendant violated the

Ninth Amendment be dismissed without prejudice and with leave to amend to provide

plaintiff an opportunity to specify how defendant violated the Ninth Amendment and why


                                               18
such statute is applicable to any of his claims.



                                      f. Section 1985(3)

    In his ninth cause of action, plaintiff contends that he seeks to proceed under

“Section 2 of Civil Rights Act of 1871, as codified 42 U.S.C. 1985(3).” Compl. at 63.

Plaintiff’s complaint is silent as to how he believes section 1985 applies. Section 1985

applies to conspiracy. To state a cause of action under section 1985(3) for conspiracy

to interfere with civil rights, a plaintiff must allege:

        (1) a conspiracy; (2) for the purpose of depriving, either directly or
        indirectly, any person or class of persons of equal protection of the laws,
        or equal privileges and immunities under the laws; (3) an act in
        furtherance of the conspiracy: (4) whereby a person is either injured or
        deprived of any right of a citizen of the United States.

Mian v. Donaldson, Lufkin & Jenrette Sec. Corp., 7 F.3d 1085, 1087-88 (2d Cir.1993)

(citing United Bhd. of Carpenters & Joiners of Am., Local 610 v. Scott, 463 U.S. 825,

828-29 (1983)). The conspiracy must be motivated by “some racial, or perhaps

otherwise class-based, invidiously discriminatory animus.” Griffin v. Breckenridge, 403

U.S. 88 (1971). “In this context, ‘class-based animus’ encompasses only those groups

with discrete and immutable characteristics such as race, national origin, and sex.”

Martin v. New York State Dep't. of Corr. Servs., 115 F. Supp. 2d 307, 316 (N.D.N.Y.

2000) (citations omitted).

    The undersigned cannot discern from plaintiff’s complaint any allegation of

conspiracy. As the Court has insufficient facts or argument before it to explain to any

degree how defendant committed a conspiracy in violation of § 1985, it fails to meet the


                                                19
pleading standard under the Rules 8 and 10, and to att empt to speculate as to plaintiff’s

intention in raising this claim in the “jurisdiction” section of his complaint would be too

heavy of a burden for the Court. Gonzales, 167 F.R.D. at 355. Further, it is noted that,

where a plaintiff seeks to bring a claim under §1985(3) for conspiracy, and the plaintiff

also seeks to recover under another statute – such as the ADA f or disability

discrimination or ADEA for employment discrimination – the plaintiff cannot also seek

such relief under §1985. See, e.g., Hills v. Praxair, Inc., No. 11-CV-678S, 2012 W L

1935207, at *8 (W.D.N.Y. May 29, 2012). Although the undersigned concludes that

plaintiff cannot proceed against NYSOITS under the ADA or ADEA due to sovereign

immunity, the undersigned is recommending that plaintiff’s section 504 claim proceed.

Thus, it is possible that even if plaintiff attempted to amend his complaint to set forth

sufficient facts to allege a §1985 conspiracy claim, such a claim would be barred should

he seek the same relief allowed for by section 504. However, at this early stage and

due to plaintiff’s pro se status, it is recommended that any claim that defendant violated

§ 1985(3) be dismissed without prejudice and with leave to amend to provide plaintiff an

opportunity to specify how defendant violated § 1985(3) and why such statute is

applicable to this action.



                                  III. Class Certification

    Plaintiff seeks to bring his complaint as a class action pursuant to Fed. R. Civ. P.

23. Compl. at 2-3. Plaintiff defines his proposed class as “individuals with a disability

or perceived to have a disability and individuals 40 years of age and older.” Id. at 2.


                                             20
Plaintiff contends that the proposed class has suf ficient numerosity and that “[g]iven the

size of the agency, the prospective plaintiff class will be so numerous that joinder of all

members is impracticable.” Id. at 3. As to commonality, plaintiff contends that there

are

            questions of law and fact common to each of the referenced
            plaintiff classes for disability and age. For example, (1) whether
            the defendant’s policies or practices discriminate against persons
            in a protected class; (2) whether the defendant’s policies and
            practices violate the employment discrimination, labor, and
            retaliation statutes at issue; and (3) whether monetary damages,
            injunctive relief, and other equitable remedies for the class are
            warranted.

Id. at 3.

      Although plaintiff has designated this matter as a class action in the complaint’s

caption, he has not met the requirements of N.D.N.Y. Local Rule 23.2 which requires

“as soon as practicable after the commencement of an action designated as a ‘Class

Action,’ the plaintiff shall file a motion, with the assigned district judge, seeking an order

of the Court determining that the plaintiff may maintain the action as a class action.”

N.D.N.Y. L.R. 23.2; see also F ED. R. CIV. P. 23(c). Accordingly, the question of class

certification is, at this time, premature for the Court to address.



                                  IV. Motion for Counsel

      Also pending before the Court is plaintiff’s motion for appointment of counsel. Dkt.

No. 3. Plaintiff indicates that he requires the appointment of pro bono counsel because

(1) he has “[s]ufficient evidence to successfully prosecute a class action case for

protected classes of disability and age,” (2) the “[c]omplexity of case with potential for

                                             21
additional defendants in discovery,” (3) “[e]xtremely limited financial resources of

plaintiff,” and (4) “[s]trong probability of awarding class remedies to impacted state

workers.” Id.

    It is well settled that “[a] party has no constitutionally guaranteed right to the

assistance of counsel in a civil case.” Leftridge v. Connecticut State Trooper Officer

No. 1283, 640 F.3d 62, 68 (2d Cir. 2011) (citations om itted). In Terminate Control

Corp. v. Horowitz, 28 F.3d 1335 (2d Cir. 1994), the Second Circuit reiterated the f actors

that a court must consider in ruling upon such a motion. In deciding whether to appoint

counsel, the court should first determine whether the indigent’s position seems likely to

be of substance. If the claim meets this threshold requirement, the court should then

consider a number of other factors in making its determination. 28 F.3d at 1341

(quoting Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986)); see also Leftridge,

640 F.3d at 69 (noting that a motion for appointment of counsel may be properly denied

if the court “concludes that [the party’s] chances of success are highly dubious”

(citations omitted)). The factors to be considered in deciding whether or not to assign

counsel include the following:

       1. Whether the plaintiff's claims seem likely to be of substance;
       2. Whether the plaintiff is able to investigate the crucial facts concerning
       his claim;
       3. Whether conflicting evidence implicating the need for
       cross-examination will be the major proof presented to the fact finder;
       4. Whether the legal issues involved are complex; and
       5. Whether there are any special reasons why appointment of counsel
       would be more likely to lead to a just determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir.1997); see also Hodge, 802 F.2d at

61. “Counsel may be appointed in cases where it appears that such counsel will

                                             22
    provide substantial assistance in developing petitioner's arguments, the appointment

    will otherwise serve the interests of justice, and where the litigant has made ‘a threshold

    showing of some likelihood of merit.’” Campbell v. Corr. Med. Care, Inc., No. 14-CV-

    6136T, 2014 WL 2608334, at *5 9 (W.D.N.Y. June 11, 2014) (quoting Cooper v. A.

    Sargenti Co., Inc., 877 F.2d 170, 174 (2d Cir. 1989) (em phasis added)). Further, prior

    to evaluating a request for appointment of counsel, the plaintiff must make a threshold

    showing – that he is unable to obtain counsel through the private sector or low cost/pro

    bono legal aid organizations. Cooper, 877 F.2d at 173-74 (quoting Hodge, 802 F.2d at

    61).

           Plaintiff contends that he has contacted Edward Joseph Aluck, Esq. and Rita J.

    Strauss, Esq. Dkt. No. 3 at 1. Plaintiff attaches to his motion an e-mail communication

    dated November 29, 2018, in which plaintiff contacted Ed Aluck, who appears to be a

    PEF employee, seeking legal representation in his case before this Court, along with

    Mr. Aluck’s December 6, 2018, response indicating that PEF could not provide legal

    assistance as “the PEF Legal Department does not represent individual PEF members

    on individual discrimination litigation, which includes Human Rights/EEOC matters.” Id.

    at 2-3. However, plaintiff does not provide evidence of any efforts he may have made

    to retain counsel, either with Rita J. Straus, Esq., other private attorneys, legal aid

    organizations, other pro bono or low-cost legal entities, to represent him in this instant

    federal action. See generally dkt. no. 3. As plaintiff has not submitted communication

    from Rita J. Straus, Esq., he has not fully met his burden set forth in the motion paper

       9
            Unpublished decisions cited within this Report-Recommendation & Order have been provided to
plaintiff pro se.

                                                      23
he submitted – that he has “attached to this motion the correspondence I have received

from the attorneys listed above.” Dkt. No. 3 (“C”).

    Regardless, the undersigned concludes that plaintiff has not otherwise

demonstrated that appointment of counsel is warranted at this time. The fact that

plaintiff is pro se and inexperienced in legal matters, and that defendant is likely to be

represented by counsel, does not require this Court to appoint plaintiff pro bono

counsel. Were that the case, counsel would need to be appointed to nearly every pro

se plaintiff in civil actions. Appointment of counsel in civil cases is a privilege which is

justified only by exceptional circumstances; it is not a right accorded to any plaintiff who

would be better equipped or would feel more comfortable with legal representation.

Although plaintiff may prefer the assistance of counsel, it does appear, based on

plaintiff’s submissions – including his very detailed complaint – that he is an intelligent

person who is capable of representing his positions before this Court. See, e.g., Brown

v. Enzyme Dev. Div. of Biddle Sawyer Corp., 780 F. Supp. 1025, 1026 (S.D.N.Y. 1992).

Although counsel may be warranted in the future for more complex issues – such as

performing cross-examination should this matter reach trial – plaintiff has not

demonstrated the existence of extraordinary circumstances warranting appointment of

counsel at this time. Lack of knowledge of the law does not suffice to demonstrate that

appointment of counsel would increase the likelihood of a just determination in this

case. See Ballard v. United States, 11 Civ. 7162 (JSR)(RLE), 2012 WL 3765022, at *1

(S.D.N.Y. Aug. 30, 2012) (denying appointment of counsel and stating that, “other than

his general comment that he is ‘completely unfamiliar with law,’ the plaintiff “has not


                                             24
demonstrated any marked difficulties in presenting his case and fails to state why

appointment of counsel would increase the likelihood of a just determination in this

case.”).

     Further, this case is presently at the earliest stages – defendant has not yet been

served with the summons and complaint. Although, should this case survive dispositive

motions, the Court may consider assigning counsel for purposes of trial, the case is not

yet at that point. Moreover, as noted, financial need alone does not serve as a

consideration to appoint counsel in a civil case, as the decision is based on the merits

of the case and the ability of the individual to represent himself. See Hendricks, 114

F.3d at 392. Plaintiff is granted leave to renew his motion for counsel at some future

point in the litigation should he demonstrate a change in his circumstances.



                                     V. Conclusion

WHEREFORE, it is hereby

     ORDERED, that plaintiff’s motion to proceed IFP (Dkt. No. 2) is GRANTED; and it

is

     RECOMMENDED, that the following of plaintiff’s claims be DISMISSED with

prejudice and without leave to amend: (1) ADA claim against defendant NYSOIT,

(2) ADEA claim, (3) Fair Labor Standards Act claim, (4) Fifth Amendment claim; and

\(5) demand for punitive damages under Rehabilitation Act § 504, it is further

     RECOMMENDED, that the following of plaintiff’s claims be DISMISSED without




                                            25
     prejudice and with leave to amend10: (1) ADA claim insofar as plaintiff wishes to

     amend to name individual officers in their official capacities for prospective injunctive

     relief only; (2) First Amendment; (3) Ninth Amendment; (4) Fourteenth Amendment; and

     (5) conspiracy pursuant to § 1985; and it is further

             RECOMMENDED, that plaintiff’s claim pursuant to Section 504 of the

     Rehabilitation Act be permitted to proceed, excepting his demand for punitive

     damages, but that no summons be issued or served until after the District Judge has

     reviewed this Report-Recommendation & Order and after any time the District Judge

     may grant to plaintiff to amend his complaint has expired; and it is further

             ORDERED, that, if the District Judge permits plaintiff to amend his complaint, any

     amended complaint must be filed within thirty (30) days from the date of the District

     Judge’s order adopting this Report-Recommendation and Order, and that should

     plaintiff file such amended complaint within that time frame, the Clerk of the Court

     return this case to the Magistrate Judge for further review, and if plaintiff should not file

     an amended complaint within that time period, the Clerk of the Court should return this

     case to the Magistrate Judge for issue of summons and original complaint on defendant

     as to any remaining causes of action; and it is



        10
            Plaintiff is advised that an amended complaint is intended to completely replace the prior
complaint in the action, and thus it "renders [any prior complaint] of no legal effect." International Controls
Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977), cert. denied sub nom., Vesco & Co., Inc. v. International
Controls Corp., 434 U.S. 1014 (1978); see also Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d
Cir.1994). Therefore, if plaintiff amends his complaint, the amended complaint must include all of the
factual allegations and legal claims against each of the defendants against whom the case is going
forward so that the amended complaint may stand alone as the sole complaint in this action which the
defendant(s) must answer. Additionally, plaintiff may not attempt to reallege any legal claims or add
defendants that have been dismissed by this Court with prejudice.

                                                           26
             ORDERED, that plaintiff’s Motion for Appointment of Counsel (Dkt. No. 3) is

     DENIED without prejudice; and it is further

             ORDERED, that the Clerk serve a copy of this Decision on plaintiff in accordance

     with the Local Rules.

             IT IS SO ORDERED.

             Pursuant to 28 U.S.C. § 636(b)(1), the parties have FOURTEEN (14) days within

     which to file written objections to the foregoing report. Such objections shall be filed

     with the Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN

     FOURTEEN (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette,

     984 F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec'y of Health and Human Servs., 892

     F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); F ED. R. CIV. P. 72 & 6(a).11

             Dated: April 22, 2019
                   Albany, New York




        11
              If you are proceeding pro se and are served with this Report-Recommendation & Order by
mail, three (3) additional days will be added to the fourteen (14) day period, meaning that you have
seventeen (17) days from the date the Report-Recommendation & Order was mailed to you to serve and
file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or
legal holiday, then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or
legal holiday. Id. § 6(a)(1)(c).

                                                           27
